[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                     FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                    ________________________  ELEVENTH CIRCUIT
                                                  NOV 21, 2008
                                               THOMAS K. KAHN
                          No. 08-11308
                                                    CLERK
                       Non-Argument Calendar
                     ________________________

                       Agency Nos. A96-093-963
                            A96-093-964

JOSE JAVIER CARDOZO-RODRIGUEZ,
LUCERO PASTRANA-BETANCOURTH,
LUISA MARIA CARDOZO-PASTRANA,

                                                               Petitioners,

                                 versus

U.S. ATTORNEY GENERAL,

                                                              Respondent.


                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                         (November 21, 2008)

Before TJOFLAT, ANDERSON and MARCUS, Circuit Judges.

PER CURIAM:
       The Board of Immigration Appeals’ (“BIA”) affirmed the decision of the

Immigration Judge (“IJ”) denying petitioners’ application for withholding of

removal under the Immigration and Nationality Act (“INA”) and protection under

the U.N. Convention Against Torture (“CAT”).1 Petitioners now challenge the

BIA’s decision, contending that it is not supported by substantial evidence.

       Where, as here, the BIA does not adopt the IJ’s decision but, instead, issues

its own decision, we review only the BIA’s decision. See Rodriguez Morales v.

U.S. Att’y Gen., 488 F.3d 884, 890 (11th Cir. 2007). Under the substantial

evidence test, which guides our decision, we must affirm the BIA’s decision if it is

“supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Id. at 1284. “To reverse a factual finding by the BIA,

[we] must find not only that the evidence supports a contrary conclusion, but that

it compels one.” Farquharson v. U.S. Att’y Gen., 246 F.3d 1317, 1320 (11th Cir.


       1
          Petitioners, husband, wife, and daughter, are natives and citizens of Colombia, S.A.
They entered the United States on non-immigrant visas in 1999. In September 2002, they filed
applications for asylum, withholding of removal, and CAT protection. A Notice to Appear
issued in November 2002, alleging that petitioners were removable under the INA because they
remained in the United States longer than authorized. They subsequently appeared before an IJ,
conceded removability, presented their case for asylum and, alternatively, withholding of
removal and CAT protection. The IJ denied their applications for asylum as untimely, declined
to grant withholding of removal because they failed to establish a clear probability of future
persecution on account of a protected ground, and denied CAT protection because they failed to
show a clear probability of persecution by the Colombian government if returned to Colombia.
Because petitioners’ applications for asylum were untimely, we dismissed for lack of jurisdiction
the part of the instant petition seeking a reversal of the denial-of-asylum decision.

                                                2
2001). The mere fact that evidence in the record may also support a conclusion

contrary to the BIA’s is not enough to justify a reversal. Adefemi v. Ashcroft, 386
F.3d 1022, 1027 (11th Cir. 2004) (en banc). With this standard of review in mind,

we consider in turn whether substantial evidence supports the BIA’s denial of

withholding of removal and CAT protection.

                                          I.

      Petitioners contend that the BIA, like the IJ, failed to consider the record as

a whole. We disagree and therefore take up the first of their alternative

contentions, that the BIA’s decision to deny withholding of removal is not

supported by substantial evidence.

      To qualify for withholding of removal under the INA, an alien bears the

burden of showing that it is “more likely than not,” that there is a “clear

probability,” that he will be persecuted, or his life or freedom will be threatened,

on account of race, religion, nationality, membership in a particular social group,

or political opinion. See INA § 241(b)(3); 8 U.S.C. § 1231(b)(3); Ruiz v.

Gonzales, 479 F.3d 762, 764-66 (11th Cir. 2007). Persecution as an “extreme

concept, requiring more than a few isolated incidents of verbal harassment or

intimidation.” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir.

2005) (quotation omitted). The alien must show that his fear of persecution is

                                          3
subjectively genuine and objectively reasonable. Ruiz v. U.S. Att’y Gen., 440
F.3d 1247, 1257-1258 (11th Cir. 2006). The subjective component can be proven

“by the applicant’s credible testimony that he or she genuinely fears persecution, .

. . . [while the objective component] can be fulfilled either by establishing past

persecution or that he or she has a good reason to fear future persecution.” Al

Najjar v. Ashcroft, 257 F.3d 1262, 1289 (quotation omitted). “The weaker an

applicant’s testimony . . . the greater the need for corroborative evidence.” Yang

v. U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th Cir. 2005).

      Petitioners claim that it is more likely than not that they will be persecuted

on account of their political opinion if returned to Colombia. The claim is based

for the most part on Cardozo-Rodriguez’s testimony about an incident involving

the FARC that occurred on June 12, 1999. At the time, Cardozo-Rodriguez was

the director of accounting at the Finansa S.A. Bank in Cali. As such, he had

access to the personal information of the bank’s clients, including their account

balances.

      Cardozo-Rodriguez testified that on June 12, while driving home, FARC

guerillas kidnaped him at gunpoint. They told him that they had seized him




                                          4
because of his political activities, which they demanded that he cease.2 They also

demanded information about the bank’s clients – their names, telephone numbers,

addresses, and account balances – and instructed him to give them the information

on a computer diskette. They gave him one week to deliver the diskette. They

said that they knew where he lived and the names of his wife and daughter, and

that if he did not give them the information they were demanding, they would kill

his family.

       Cardozo-Rodriguez refused to comply with the FARC’s demands. He

discussed the situation with his wife’s cousin, who was a member of the

Colombian armed forces, and he advised him to leave the country. Cardozo-

Rodriguez followed the advice, and came to the United States, arriving on June 19,

seven days after the FARC seized him. Meanwhile, his wife went to Bogota and

stayed with his parents. While there, she received a phone call from the FARC;

the message was that Cardozo-Rodriguez was a military target and that he had to

present himself or be killed. Shortly thereafter, she and their daughter left

Colombia, arriving in the United States on October 28, 1999. After they left,

Cardozo-Rodriguez’s parents received threatening telephone calls from the FARC.


       2
         As a member of the Democratic Future section of Colombia’s Liberal Party, he had
organized meetings in Cali for party candidates to speak to citizens about issues such as poverty
and lack of education.

                                                5
      The IJ found, and the BIA agreed, that the FARC kidnaped and threatened

Cardozo-Rodriguez, because he was a bank official with access to confidential

information about the bank’s clients, that the kidnaping was brief, and that it

involved no physical harm. The kidnaping and threats were not “on account of” a

protected ground. Although Cardozo-Rodriguez testified that “they told me the

reason I was kidnaped was because of my political activities,” that self-serving

recitation was suspect; as the IJ noted, he had not even mentioned it in his asylum

application.

      As stated above, to reverse the BIA’s factual finding that FARC kidnaped

Cardozo-Rodrigues because of his position with the bank, we must find not only

that the evidence supports a contrary conclusion – that he was kidnaped because of

his political opinion – but that it “compels” one. On this record, we could hardly

say that Cardozo-Rodrigues’s bare testimonial claim that the guerrillas told him

that they kidnaped him because of his political activities compels the conclusion

that he was kidnaped and persecuted “on account of” his political opinion.

                                         II.

      As for their claim that they are entitled to CAT protection, petitioners ask

that we remand the case for additional investigation or explanation, since the IJ

failed specifically to address his claim for such protection. To be entitled to CAT

                                          6
protection, an applicant must establish that it is “more likely than not that he or she

would be tortured if removed to the proposed country of removal.” 8 C.F.R.

§ 208.16(c)(2). “Torture” is defined as

      any act by which severe pain or suffering, whether physical or mental,
      is intentionally inflicted on a person for such purposes as obtaining
      from him or her or a third person information or a confession,
      punishing him or her for an act he or she or a third person has
      committed or is suspected of having committed, or intimidating or
      coercing him or her or a third person, or for any reason based on
      discrimination of any kind, when such pain or suffering is inflicted by
      or at the instigation of or with the consent or acquiescence of a public
      official or other person acting in an official capacity.

8 C.F.R. § 208.18(a)(1). Petitioners application for protection under CAT fails for

lack of proof that the Colombian government acquiesces in the FARC’s actions.

      Substantial evidence supports the BIA’s decision.

      PETITION DENIED.




                                          7